Citation Nr: 1816768	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-36 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection a back disability, to include the question of whether new and material evidence has been received to reopen the claim.  

2.  Entitlement to service connection a left shoulder disability, to include the question of whether new and material evidence has been received to reopen the claim.  

3.  Entitlement to service connection for carpal tunnel syndrome in the left wrist, to include as secondary to the left shoulder disability, to include the question of whether new and material evidence has been received to reopen the claim.  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from September 1973 to June 1995.  As this decision grants service connections the appellant has obtained Veteran status.  Although the RO did not clarify his active periods of service, the RO conceded duty that satisfies the criteria under 38 C.F.R. § 3.6.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 and a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the record.



FINDINGS OF FACT

1.  The Veteran did not timely appeal the January 2005 rating decision that denied service connection for a back disability, left shoulder disability, and carpal tunnel syndrome; this rating decision became final.  

2.  Evidence received since January 2005, relates to a previously unestablished element of the service connection a back disability, left shoulder disability, and carpal tunnel syndrome; and raises a reasonable probability of substantiating the claims.  

3.  The Veteran's back disability is not etiologically related to service.

4.  The Veteran's left shoulder disability is not etiologically related to service.

5.  The Veteran's carpal tunnel syndrome is not etiologically related to service.

6.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right ear hearing loss is etiologically related to service.  

7.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final regarding the issues of service connection for a back disability, left shoulder disability, and carpal tunnel syndrome.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has been received since the RO's January 2005 rating decision sufficient to reopen the Veteran's claims of service connection for a back disability, left shoulder disability, and carpal tunnel syndrome.  38 U.S.C. §5108; 38 C.F.R. § 3.156.  

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.  

4.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.  

5.  The criteria for service connection for a carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

6.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385.  

7.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with several VA examinations regarding his claim in June 2002, February 2013, and May 2017.  The Board finds these examinations adequate upon which to adjudicate the merits of this appeal.  At the time of the hearing, the undersigned asked question regarding the underlying merits of these claims.  The Board does not find evidence of any prejudicial error.  As the RO considered all claims on the merits and developed these claims on this basis, there is no prejudice in reopening these claims and denying them on the merits.

II.  New and Material Evidence

The Veteran's original claims of entitlement to service connection for back disability, left shoulder disability, and carpal tunnel syndrome were denied in an October 2002 on the basis that there were no nexus to service.  A January 2005 decision by a decision review officer continued the denial.  The decision became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  

However, a final decision shall be reopened if new and material evidence is presented. 38 U.S.C. § 5108  (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Since the November 2008 claim to reopen the previously-denied claims for service connection for a back disability, left shoulder disability, and carpal tunnel syndrome, the Veteran testified before the Board regarding his in-service injury and his symptomatology.  As this evidence was submitted after the final October 2005 rating decision and relates to the lacking element of a nexus to service, it is new and material.  

Accordingly, new and material evidence having been received, the Board finds that the claims for service connection for a back disability, left shoulder disability, and carpal tunnel syndrome are reopened.  

III.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service-connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

Service connection may be granted for a disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA.  See 38 U.S.C. §§101 (24), 106; 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. § 101 (22) and 38 C.F.R. § 3.6 (c).  

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  

Here, the Board finds the Appellant's service is periods of ACDUTRA and INACDUTRA, and his injury occurred during ACDUTRA.  As noted in the Introduction, the RO implicitly found that the Veteran's service qualified as a duty period for purposes of service connection. 

A.  Back Disability

The Veteran contends his back disability is related to the June 1994 motor vehicle accident during service.  He stated that he has had problems bending over and straightening his back since the accident, and feels like there is a kink in his back.  See May 2017 VA Examination report.  

His service treatment records show treatment for his back after the June 1994 accident.  He had continued tenderness and complained of back pain through June 1994.  The Veteran was placed on light duty for 10 days following the accident.  

There were no records of treatment from 1984 to 2002.  

In June 2002, the Veteran reported that his back knotted up to a VA examiner.  Without reviewing his treatment records, the examiner could only determine the Veteran had a history of low back pain with mild degenerative disc disease. 

In May 2017, a VA examiner diagnosed degenerative disc disease in the lumbar spine with no radiculopathy.  The Veteran had a full range of motion.  The examiner opined that the Veteran's back disability was less likely than not cause by service because it was highly improbably that the June 1994 motor vehicle accident could have caused all the symptoms described secondary to speed.  In addition, the service treatment records did not show long term effects.

The Board finds that the evidence of record does not support a finding of service connection for a back disability.  

The Board finds the May 2017 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's back disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's back disability was related to service.  The examiner noted the Veteran's treatment records did not indicate continued treatment of a back disability until 2002.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  In forming this opinion, the examiner clearly considered the Veteran's lay statements.  

The Board has also considered the statements from the Veteran attributing his back disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability.  Accordingly, the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Shoulder Disability

The Veteran contends his left shoulder disability is related to the June 1994 motor vehicle accident during service.  He stated that he did not have any problem with his shoulder until that accident.  See May 2017 VA Examination report.  

His service treatment records show treatment for his left shoulder after the June 1994 accident.  He had left arm tenderness.  The Veteran was placed on light duty for 10 days following the accident.  

There were no records of treatment from 1984 to 2001.  

Private treatment records show the Veteran underwent three surgeries on his left shoulder for a rotator cuff repair and pain.  

In June 2002, a VA examiner found a positive impingement and supraspinatus sign, and mild crepitation.  Without reviewing his treatment records, the examiner could only determine the Veteran had a probable rotator cuff tear in the left shoulder. 

In May 2017, a VA examiner noted that there was no muscle loss in the left shoulder and that the Veteran had previous shoulder surgeries.  There was no pain on the examination and there was no arthritis in the shoulder.  The examiner opined that the Veteran's left shoulder disability was less likely than not cause by service because it was highly improbably that the June 1994 motor vehicle accident could have caused all the symptoms described secondary to speed.  In addition, the service treatment records did not show long term effects.

The Board finds that the evidence of record does not support a finding of service connection for a left shoulder disability.  

The Board finds the May 2017 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's left shoulder disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's left shoulder disability was related to service.  The examiner noted the Veteran's treatment records did not indicate continued treatment of a left shoulder disability until 2001.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  In forming this opinion, the examiner clearly considered the Veteran's lay statements.  

The Board has considered the statements from the Veteran attributing his left shoulder disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's left shoulder disability and service.


C.  Carpal Tunnel Syndrome

The Veteran contends his carpal tunnel syndrome is related to his left shoulder disability, which began after the June 1994 motor vehicle accident during service.  The Veteran reported weakness and clumsiness.  See May 2017 VA Examination report.  

The Veteran's STRs are silent as to any complaints, treatment, or diagnoses related carpal tunnel syndrome.  

There were no records of treatment from 1984 to 2000.

In June 2002, a VA examiner found a full range of motion in the left wrist and a positive Tinel's sign.  Without reviewing his treatment records, the examiner could only determine the Veteran had a history of carpal tunnel syndrome in his left wrist. 

In May 2017, a VA examiner diagnosed carpal tunnel release residuals.  The examiner opined that the Veteran's carpal tunnel release residuals were less likely than not cause by service because his service treatment records did not show long term effects.  

Additional records showed treatment, but did not provide a nexus.  

The Board acknowledges that the Veteran believes, and has continuously asserted, that his carpal tunnel release residuals are related to service.  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's carpal tunnel release residuals are related service, the Board finds that evidence is not competent as the Veteran is not shown to have the required training to opine as to the etiology.  As to secondary service connection, as service connection is not currently in effect for any disability, service connection on a secondary disability must be denied as a matter of law.

For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's carpal tunnel release residuals and service.

D.  Right Ear Hearing Loss

The Veteran asserts his right ear hearing loss is related to service.  Although the Veteran originally requested service connection for bilateral hearing loss, he clarified that he was seeking service connection for only his right ear.  See March 2013 statement.  The Board acknowledges the grant below was based on his service during ACDUTRA.  

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

Here, the record reflects the Veteran has right ear hearing loss that is disabling for VA purposes.  See February 2013 VA audiological report.  He attributes his right ear hearing loss to noise exposure during service, where he worked in artillery in the National Guard.  The Veteran reported that he was exposed to acoustic trauma.  He recalled incidents when he was in close proximity to incoming mortar rounds, grenade explosions, gunfire, rifles, and machine guns.  See May 2017 hearing transcript p. 3-4.  Though he did not make any hearing-related complaints during service, the Board has no reason to doubt the credibility of his statements.  He is competent to report his experience as he would have personally observed the noise.  

His service treatment records indicated normal hearing.  

The Veteran was afforded a VA examination in February 2013.  Audiometry revealed that the Veteran's right ear puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
40

His right ear puretone average was 30 decibels and his speech recognition was 94 percent.  The examiner diagnosed sensorineural hearing loss.  Further, the examiner opined that the Veteran's hearing loss was less likely than not caused by service.  Service treatment records indicated that his hearing was normal bilaterally through 1990.  A comparison between those test results did not show any significant changes in hearing.  During his examination, the Veteran stated that he had additional service but he was assigned to communications and not artillery.  The examiner explained that if there were no changes in his hearing during the years the involved the greatest noise exposure then it was less likely that changes would have occurred during a shorter period of time, during which there was less noise exposure.  

After review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for right ear hearing loss.  In summary, the Veteran currently has right ear hearing loss, and he had acoustic trauma in service.  The type of acoustic trauma was typical during his service duties and a specific date of injury is unimportant.  As to the remaining element, the Board finds that the evidence is in relative equipoise.  As such, the Board grants the benefits sought.  


E.  Tinnitus

The Veteran contends his tinnitus is related to service.  He stated that he had ringing in his ears for years and first noticed it during basic training on the rifle range.  The ringing has continued intermittently since active duty.  See May 2017 Hearing transcript p. 4-5.  The Board acknowledges the grant below was based on his service during ACDUTRA.  

In February 2013, a VA examiner diagnosed recurrent bilateral tinnitus and found that it was at least as likely as not a symptom associated with hearing loss.  During the examination, the Veteran did not associate the onset with any specific event. The examiner determined it was less likely than not that his tinnitus was related to service because there was no objective evidence of hearing loss during service and it was unlikely that there were significant threshold shifts during service.  

The February 2013 VA examiner opined that in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure could not be assumed to exist.  However, the Veteran stated at the May 2017 Hearing and has maintained that he first experienced tinnitus in service after being exposed to noise from the rifle range.  Thus, the Board declines to accept the medical opinion as it does not account for the Veteran's lay assertion of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The February 2013 VA medical opinion is an inadequate basis upon which to base a denial of entitlement to service connection.  

Tinnitus is a chronic disability.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Resolving doubt in the Veteran's favor, the Board finds that his competent and credible lay statement has placed the onset of his tinnitus during his military service.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, because a chronic disease manifested in service and the Veteran currently has that same chronic disease, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b


ORDER

Service connection for a back disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for carpal tunnel syndrome is denied.  

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


